 



EXHIBIT 10.2
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.
BlueLinx Holdings Inc.
2004 Long-Term Equity Incentive Plan
Restricted Stock Award Agreement
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made effective as of
                    , 20___(the “Effective Date”), by and between BlueLinx
Holdings Inc., a Delaware corporation (the “Company”), and             
                              (“Participant”).
Recitals
     A. The Company desires to provide the Participant an opportunity to acquire
shares of its common stock, par value $.01 per share (the “Shares”), to carry
out the purposes of its 2004 Long-Term Equity Incentive Plan, as may be
periodically amended (the “Plan”), a copy of which has been made available to
Participant and the terms of which are incorporated by reference herein and
shall be considered a part of this Agreement.
     B. The Plan provides that each award is to be evidenced by an agreement,
setting forth the terms and conditions of such award.
     ACCORDINGLY, in consideration of the promises and of the mutual covenants
and agreements contained herein, the Company and the Participant hereby agree as
follows:
     1. Restricted Stock Award. Subject to the terms and provisions of this
Agreement and the Plan, the Company hereby grants to Participant as of the date
hereof a restricted stock award for                                           
(___) Shares (the “Award Shares”). For purposes of Section 16 under the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, the grant date for the Award Shares shall be the effective date
hereof; provided, however, all of Participant’s right, title, and interest in
and to the Award Shares shall be subject to Section 2 below.

 



--------------------------------------------------------------------------------



 



          2. Vesting of Award Shares.
     (a) Time Vesting. Subject to Sections 2(b), (c), (d), and (e) below, all of
Participant’s right, title, and interest in and to the Award Shares is and shall
be contingent upon and subject to the continued full-time employment of
Participant by the Company or its subsidiaries during the period from the
Effective Date through ___, 20___(the “Service Vesting Period”). At the end of
the Service Vesting Period, and provided that Participant is then a full-time
Employee of the Company or its subsidiaries, Participant shall be deemed to be
fully vested without restriction in all of the Award Shares. However,
Participant may vest earlier in all (or a portion, as appropriate) of the Award
Shares upon the attainment of certain Minimum Performance Goals, as provided in
Section 2(b) below (“Performance Accelerated Vesting”).
     (b) Performance Accelerated Vesting. The vesting of the Award Shares shall
occur earlier in the event the Company attains the Minimum Performance Goals
described herein. If the Participant is a continued full-time Employee of the
Company upon the attainment of the following Minimum Performance Goals, the
Award Shares shall vest as provided immediately below:

              Cumulative     Percentage of Award     Shares Vested
Average Company Share Price Increases to $ ___
    33.333 %
Average Company Share Price Increases to $ ___
    66.66 %
Average Company Share Price Increases to $ ____
    100 %

Average Company Share Price above means the average daily high and low trading
price for the common stock of BlueLinx Holdings Inc. on the New York Stock
Exchange (NYSE:BXC) over any 90-consecutive trading day period. As of the end of
the trading day on the 90th day of such period, if the Participant is still a
full-time Employee of the Company, then additional Award Shares shall
immediately vest pursuant to the above schedule. However, in no event, can
greater than 33.333% of the Award Shares granted pursuant to this Agreement vest
before                     , 20___.
     (c) In the event of Participant’s voluntary or involuntarily termination
from employment with the Company and its subsidiaries for any reason other than
the death or Disability prior to the end of the Service Vesting Period, or prior
to becoming partially or fully vested without restriction in all or a portion of
the Award Shares pursuant to Performance Accelerated Vesting, Participant shall
forfeit all right, title, and interest in and to the Award Shares not vested as
of such date of termination.
     For the purposes to this Agreement, Disability shall have the same meaning
as provided in the Company’s long-term disability plan.

 



--------------------------------------------------------------------------------



 



     (d) In the event of Participant’s termination from employment with the
Company and its subsidiaries for death or Disability prior to the end of the
Service Vesting Period, or prior to becoming partially or fully vested without
restriction in all or a portion of the Award Shares pursuant to Performance
Vesting, Participant shall become immediately fully vested without restriction
in all Award Shares granted pursuant to this Agreement.
     (e) In the event of a “Change in Control” of the Company as defined in the
Plan, Participant shall thereupon become immediately vested without restriction
in all of the Award Shares.
          3. Issuance and Delivery of Certificates for Award Shares.
     (a) As soon as practicable after the execution hereof, the Company shall
issue in Participant’s name, and retain in the custody of the Company pursuant
to Section 3(b) below, a certificate for the full number of the Award Shares.
The Company shall place a stop transfer order on its stock records with respect
to the Award Shares, and the certificate for the Award Shares shall contain the
following legend:
“The securities evidenced by this certificate were issued pursuant to a
Restricted Stock Award Agreement between the holder and the issuer dated
                    , 20___(the “Agreement”), and no sale, offer to sell,
transfer, pledge, or other hypothecation of these securities may be made so long
as the securities remain subject to the restrictions set forth in the
Agreement.”
     (b) Participant acknowledges and agrees that the Company shall retain the
custody of the certificates for the Award Shares and that the certificates will
not be delivered to Participant except as provided in Section 3(c) below.
     (c) As soon as reasonably practicable after the vesting of all or any
portion of the Award Shares pursuant to Section 2 above, the Company will
deliver a certificate for the Award Shares, adjusted as necessary for the actual
number of Award Shares in which Participant has become vested, without the
restrictive legend set forth in Section 3(a). Delivery of the certificate under
this Section 3(c) shall be made at the principal office of the Company to the
person or persons entitled thereto during ordinary business hours of the Company
not more than thirty (30) days after the vesting of the Award Shares, or at such
time and place and in such manner as may be agreed upon by the Company and the
person or persons entitled to the Award Shares.
          4. Rights and Restrictions as a Shareholder. During the Participant’s
continued full-time employment with the Company or its subsidiaries, and pending
the vesting of the Award Shares under Section 2 above, Participant shall have
full voting rights, dividend rights, and other rights as a shareholder with
respect to the Award Shares, subject to the restrictions hereunder. Prior to
vesting of the Award Shares, Participant shall not (i) sell,

 



--------------------------------------------------------------------------------



 



offer to sell, transfer, pledge, or hypothecate any record or beneficial
interest in the Award Shares, other than to the Company as provided in this
Agreement, or (ii) grant any proxies or voting rights with respect to the Award
Shares. Upon the vesting of all or any portion of the Award Shares pursuant to
Section 2 above, Participant (or the person or persons then entitled to the
Award Shares or any portion thereof pursuant to Section 2(d) above) shall have
full rights as a shareholder with respect to the number of Shares delivered with
respect to the Award Shares, including the right to transfer ownership of the
Award Shares, subject to the restrictions described in Sections 7 and 8 hereof.
          5. Stock Dividends, Stock Splits, and Other Adjustments. During the
time that the Award Shares are subject to the vesting restrictions set forth in
Section 2 above, in the event of any merger, reorganization, consolidation,
capitalization, stock dividend, stock split, or other change in corporate
structure affecting the Shares, such substitution or adjustment shall be made in
the number of Shares subject to this Award (“Adjusted Shares”) as may be
determined to be appropriate by the board of directors, in its sole discretion.
As used herein, the term “Award Shares” includes any related Adjusted Shares.
The Company shall retain the custody of each certificate for the Adjusted Shares
pursuant to Section 3 above.
          6. Withholding Taxes. Participant shall pay on a timely basis all
withholding and payroll taxes and/or excise taxes required by law with respect
to the Award Shares (collectively, “Withholding Taxes”). The delivery of any
Award Shares (or portion thereof) to Participant under this Agreement shall be
subject to and conditioned upon Participant’s payment of all applicable
Withholding Taxes. The Company shall have the power and the right to deduct or
withhold vested Award Shares equal to the minimum statutory amount to satisfy
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan.
          7. Investment Representations. Unless a registration statement under
the Securities Act of 1933, as amended (and applicable state securities laws),
is in effect with respect to the Award Shares on the date of issuance of the
Award Shares, Participant, or his Designated Beneficiary, agrees with, and
represents to, the Company that Participant is acquiring the Award Shares for
the purpose of investment and not with a view to transfer, sell, or otherwise
dispose of the Award Shares. The Company may require an opinion of counsel
satisfactory to it prior to the transfer of any Award Shares to assure at all
times that it will be in compliance with applicable federal and state securities
laws.
          8. Legend on Shares if Registered. If a registration statement under
the Securities Act of 1933, as amended, is in effect with respect to the Award
Shares on the date of issuance of the Award Shares and Participant is deemed an
affiliate of the Company on the date of issuance, the Company may place a stop
transfer order on its stock records with respect to the Award Shares, and the
certificate(s) for the Award Shares may contain substantially the following
legend:
“The securities evidenced by this certificate were issued to an affiliate of the
issuer, and the resale of such securities is subject to the restrictions of
Rule 144 under the Securities Act of 1933, as amended, pertaining to shares held
by affiliates.”

 



--------------------------------------------------------------------------------



 



          9. Expenses. Nothing contained in this Agreement shall be construed to
impose any liability on the Company in favor of the Participant for any cost,
loss, or expense the Participant may incur in connection with, or arising out of
any transaction under, this Agreement.
          10. No Employment Agreement. Nothing in this Agreement shall be
construed to constitute or be evidence of an agreement or understanding, express
or implied, on the part of the Company to employ the Participant on any terms or
for any specific period of time.
          11. Nontransferability. The rights of the Participant under this
Agreement shall not be assigned, transferred, pledged, or otherwise hypothecated
by the Participant other than by will or the laws of descent and distribution.
          12. Fractional Shares. No fraction of a share shall be deliverable
pursuant to this Agreement, but in the event any adjustment hereunder of the
number of the Award Shares shall cause such number to include a fraction of a
share, such fraction shall be adjusted to the nearest smaller whole number of
shares.
          13. Beneficiary Designation. The Participant may, from time to time,
name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under this Agreement is to be paid in case of
his or her death before he or she receives any or all such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a writing form prescribed by the Company, and will be effective only when filed
by the Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.
          14. Complete Agreement, Amendment. This Agreement and the Plan, which
by this reference is hereby incorporated herein in its entirety, contain the
entire agreement between the Company and Participant with respect to the
transactions contemplated hereby. Any modification of the terms of this
Agreement must be in writing and signed by each of the parties.
          15. Other Legal Requirements. This Agreement and the rights of the
Participant hereunder are subject to all the terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. The
Committee shall have the right to impose such restrictions on any shares
acquired pursuant to this Agreement, as it may deem advisable, including,
without limitation, restrictions under federal applicable securities laws, under
the requirements of any stock exchange or market upon which such shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such shares. In addition, this Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities as may be required.
          16. Governing Law. Any issue related to the formation, execution,
performance, and interpretation of this Agreement shall be governed by the laws
of the State of Delaware.
          17. Headings. The section and subsection headings used in this
Agreement are for convenient reference and are not a part of this Agreement.

 



--------------------------------------------------------------------------------



 



     
 
  BlueLinx Holdings Inc.
 
   
Dated:                       , 20___
  By:                                            
 
   
Accepted:                                            
  Title: Chief Executive Officer

 